The intent of the General Assembly in drafting the proration statute is clear and its purpose meritorious. The effect of the payment of the federal estate tax from the residuary estate was often to reduce unduly the amount going to residuary legatees who were intended to be the principal objects of the testator's bounty. Under these circumstances, "Our treatment of a question such as this, involving the act of a co-ordinate department of government, should not be circumscribed by the limitations of ordinary actions between individuals . . . . It is our duty to approach the question with great caution, examine it with infinite care, make every presumption and intendment in its favor, and sustain the Act unless its invalidity is, in our judgment, beyond reasonable doubt." Beach v. Bradstreet,85 Conn. 344, 349, 82 A. 1030.
The majority opinion treats the question along broad lines: Does the retroactive feature of the statute unlawfully impair vested rights? In view of the well established principle quoted above, I would frame the question with more regard to the specific facts of the case at bar: May the General Assembly change the impact of the federal estate tax on the devolution of personal property so as to affect legatees under a will, effective a reasonable time prior to the passage of the act?
If the issue is narrowed in this way, most of the Connecticut cases cited in the majority opinion are not in point because they concern real property. No Connecticut cases are cited or have been found which answer the precise question in the negative. The only cases cited from other jurisdictions (New York, Pennsylvania and Massachusetts) answer it in the affirmative, and the New York and Massachusetts cases appear to be on all fours with the case at bar. It may be admitted *Page 138 
that a legatee has, in a sense, a vested interest in his legacy, but that interest is subject to reduction or extinction because of such things as debts, administration charges and expenses, funeral expenses and taxes. ". . . we do not regard the full succession as having taken place upon the death of the decedent. The right to the ultimate title and ownership did arise at that time, and may be said to have vested in the beneficiary, but that was but one step in the process of succession, and the beneficiary does not become the actual and unconditional owner of the property until the estate has been administered and legally distributed and the succession consummated." Blodgett v. Bridgeport City Trust Co., 115 Conn. 127, 147, 161 A. 83. That case involved a tax rather than its allocation, but it indicates to me that the effect of the proration statute under consideration is not so different from the reductions resulting from the charges listed above as to require us to hold it unconstitutional. I shall not labor the point further. The excellent briefs are available to Connecticut attorneys, and a study of the Massachusetts case referred to (Merchants National Bank v. Merchants National Bank, 318 Mass. 563,62 N.E.2d 831) is particularly recommended.